Exhibit 10.27

LOGO [g61662ex10_27pg1.jpg]

Personal & Confidential

May 14, 2010

Mr. Laurence O’Connell

33 Club Street

#07-21 Emerald Garden

Singapore 069415

Dear Larry:

You have indicated to us that you are resigning. This letter confirms the terms
of your separation from service with MF Global Holdings Ltd. (“MF Global”) and
its subsidiaries and affiliates.

Capitalized terms used but not defined in this letter shall have the meaning
ascribed to such term(s) in the employment agreement dated September 28, 2009
between yourself and MF Global Ltd. (the “Employment Agreement”).

 

1.   Effective Date of Termination   Notwithstanding anything to the contrary in
the Employment Agreement, it is hereby agreed that the effective date of your
termination of employment will be July 19, 2010 (the “Date of Termination”). 2.
  Compensation and Benefits until the Date of Termination   Until the Date of
Termination, you will continue to receive your Salary and continue to
participate in employee benefit plans on the same basis as you currently
participate. 3.   Compensation and Benefits after the Date of Termination:    

•     Salary Continuation

  Your current Salary will continue to be paid to you until December 31, 2010.  

•     Medical and Dental Benefits Continuation

  You and your eligible dependents will continue to be provided with medical and
dental benefits on a basis that is substantially equivalent to the coverage that
you are currently provided until December 31, 2010.  

•     Accrued Compensation

  You will receive any Accrued Compensation to which you are entitled as
promptly as practicable after the Date of Termination.

 

LOGO [g61662ex10_27bottom.jpg]   

MF Global Holdings USA Inc.

717 Fifth Avenue

9th Floor

New York, New York 10022-8101

Tel 212-589-6200

Fax 212-589-6250

www.mfglobal.com

 

Mr. Laurence O’Connell

Page 1 of 8



--------------------------------------------------------------------------------

 

•     Other Benefits

  You will receive any Other Benefits in accordance with the terms of the
applicable plan, contract or arrangement.  

•     LTIP Awards

 

Any awards (including restricted stock units and stock options) under the
Amended and Restated 2007 Long Term Incentive Plan that are unvested as of the
Date of Termination will lapse and be cancelled without payment.

    All payments under this letter agreement are subject to all applicable tax
withholdings and deductions. 4.   Release and Waiver of Claims   In
consideration of the Salary continuation and the medical and dental benefits
continuation set forth in 3. above, and for other good and valuable
consideration the receipt and sufficiency of which you hereby acknowledge, (i)
you agree to the release and waiver of claims set forth in Annex A hereto, and
(ii) upon your acceptance of the Salary continuation and / or medical and dental
benefits set forth in 3. above, you are deemed to have reaffirmed such release
and waiver, in its entirety, as of the Date of Termination. 5.   Resignation
from all Director and Officer Positions   Effective as of the date hereof, you
hereby irrevocably resign from (1) any and all directorships and officer
positions you hold with any member of the MF Global Group, and (2) any and all
fiduciary positions (including as trustee) you hold with respect to any pension
plans or trusts established by any member of the MF Global Group. You agree to
execute any documents necessary or advisable to formalize or carry out the
foregoing. 6.   Return of Company Property   In accordance with MF Global’s
policy, you agree to return any and all property that belongs to the MF Global
Group, including but not limited to: computer hardware and software, blackberry,
cellphone, office keys, access cards, calling cards and credit cards on or
before the Date of Termination. As of the Date of Termination, you will be
deemed to have represented that you have complied with the foregoing obligation.
7.   Conduct until the Date of Termination   Notwithstanding the existence of a
formal employment relationship, you agree that from the date hereof through the
Date of Termination, you will not unless requested or agreed to by MF Global:
(a) contact or have any communication with any customer, client, employee,

 

LOGO [g61662ex10_27bottom.jpg]

 

Mr. Laurence O’Connell

Page 2 of 8



--------------------------------------------------------------------------------

    officer, director, agent or consultant of the MF Global Group in relation to
the business and affairs of the MF Global Group, (b) remain or become involved
in any aspect of the business of the MF Global Group, or (c) have access to the
physical or electronic premises of MF Global.     For the avoidance of doubt,
you acknowledge and affirm that for so long as you are an employee of the MF
Global Group, you (i) remain subject to MF Global Group’s code of conduct and
business ethics and similar policies, procedures and guidelines and (ii)
continue to owe to the MF Global Group the duties of good faith, loyalty and
fidelity.     Should a Cause event occur after the date hereof, MF Global
reserves the right to terminate your employment for Cause and, in such case, MF
Global shall be discharged from its obligations under this letter agreement. In
addition, if you materially breach the terms of this letter agreement, MF Global
shall be discharged from its obligations under this letter agreement. 8.  
Certain Ongoing Obligations   You acknowledge and agree to be bound by your
ongoing obligations under Section 7 (Proprietary Information) and Section 8
(Ongoing Restriction on Your Activities) of the Employment Agreement. For
purposes of Section 8(c) of the Employment Agreement, you will not be eligible
to receive the “daily rate” amount for transition and other assistance during
the period you receive Salary continuation as specified above.     MF Global
acknowledges and agrees to its obligation under Section 5(d) (Indemnification)
of the Employment Agreement. 9.   Non-Disparagement   You acknowledge and agree
that you will not knowingly make any public statement (including instigating or
participating in the making of any public statement) that would libel, slander,
or disparage any member of the MF Global Group or any of their respective past
or present officers, directors, or employees. Notwithstanding the foregoing,
nothing in this letter agreement shall preclude you from making truthful
statements that are required by applicable law, regulation, or legal process.

 

LOGO [g61662ex10_27bottom.jpg]

 

Mr. Laurence O’Connell

Page 3 of 8



--------------------------------------------------------------------------------

 

10.   Effect on Employment Agreement   Notwithstanding anything to the contrary
in the Employment Agreement, effective as of the date hereof, this letter
agreement governs the terms and conditions of the relationship between yourself
and the MF Global Group. In the event of any conflict between the terms of this
letter agreement and the Employment Agreement, the terms of this letter
agreement will control.     You acknowledge and agree that you have no
entitlement to any other compensation, remuneration, severance or benefits of
any kind from the MF Global Group except as specifically set forth above.    
Any disputes between the parties will be resolved through the procedure
described in Section 12 of the Employment Agreement.     Other than Section 13
(General Provisions) and those other Sections of the Employment Agreement that
are specifically referenced herein (which sections shall survive in accordance
with their terms), the Employment Agreement will terminate on the Date of
Termination.     In entering into this letter agreement, no party has relied on
or made any representation, warranty, inducement, promise or understanding that
is not in this letter agreement.     Any amendment to this letter agreement must
be in writing and signed by both parties. 11.   Governing Law   This letter
agreement will be governed by and construed in accordance with the laws of the
State of New York in the United States of America, applicable to contracts made
and to be performed entirely with that State. 12.   Confidentiality   The terms
of this letter agreement are and shall remain confidential and shall not be
disclosed by you to any person or entity, except: (i) your spouse or partner and
attorney, and (ii) accountants to the extent necessary to prepare your tax
returns; provided that you give to each such person to whom disclosure is made
notice of the confidentiality provisions of this agreement and each agrees to
keep the existence, terms and conditions of this agreement fully confidential,
and/or (iii) as may be required by law, regulatory and/or governmental
authority.

[Signature Page Follows]

 

LOGO [g61662ex10_27bottom.jpg]

 

Mr. Laurence O’Connell

Page 4 of 8



--------------------------------------------------------------------------------

 

Very truly yours, MF GLOBAL HOLDINGS LTD.

LOGO [g61662ex10_27pg5a.jpg]

Thomas F. Connolly Global Head of Human Resources

Acknowledged, affirmed and agreed this      day of                     , 2010:

 

LOGO [g61662ex10_27pg5b.jpg]

Laurence O’Connell

This letter agreement will be effective only if it, together with the

Annex A Release and Waiver, are signed and delivered without variation and
received by

Thomas F. Connolly, Global Head of Human Resources

on or before 12:00 noon (Singapore time) on May 17, 2010.

 

Mr. Laurence O’Connell

Page 5 of 8



--------------------------------------------------------------------------------

ANNEX A

RELEASE AND WAIVER AGREEMENT

GENERAL RELEASE, by Laurence O’Connell (the “Executive”) in favor of MF Global
Holdings Ltd. (the “Company”) and their respective subsidiaries and affiliates.

 

1 For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Executive knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever any and all actions, causes of action,
claims, allegations or rights (collectively, “Claims”) he (or his heirs,
executors, administrators, successors, assigns and legal representatives) may
have or may yet have against the Company, MF Global Singapore Pte. Limited, the
MF Global Group (as defined in the Employment Agreement dated September 28, 2009
between the Executive and the Company) and any of their respective subsidiaries
or affiliates, and each of their respective predecessors, successors or assigns,
present and former directors, officers, employees, shareholders, attorneys and
agents (collectively, the “Released Parties”), whether known or unknown, based
upon any matter, cause or thing occurring at any time before the date hereof.

 

2 Subject to Paragraph 3 below, Paragraph 1 includes, but is not limited to,
(1) all Claims under federal, state or local law or the national or local law of
any other country (statutory or decisional) for breach of contract, for tort,
for wrongful or abusive or unfair discharge or dismissal, for impairment of
economic opportunity or for defamation, for intentional infliction of emotional
distress, or for discrimination based upon race, color, ethnicity, sex, age,
national origin, religion, disability, sexual orientation or any other unlawful
criterion or circumstance; (2) Claims for compensation, bonuses or benefits;
(3) Claims under any service agreement, severance program, compensation or
benefit plan or arrangement maintained by the MF Global Group; (4) Claims for
sexual harassment; (4) Claims related to whistleblowing; (5) Claims for punitive
or exemplary damages; (6) Claims for violations of any of the following laws (as
amended): the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991 as amended, the Americans with Disabilities Act of
1991, the Employee Retirement Income Security Act of 1974, the Worker Adjustment
Retraining and Notification Act, the Family and Medical Leave Act, the
Rehabilitation Act, Executive Order 11246, the Employment Rights Act 1996, the
Sex Discrimination Act 1975, the Race Discrimination Act 1976, the Employment
Equality (Age) Regulations 2006, Central Provident Fund Act, Chapter 36 of
Singapore, Work Injury Compensation Act, Chapter 354 of Singapore, Workplace
Safety and Health Act, Chapter 354A of Singapore, and all claims and damages
relating to race, sex, national origin, disabilities, religion, sexual
orientation, age, and all employment discrimination claims arising under similar
state statutes; and (7) Claims for violations of any other applicable employment
statute or law. In addition, the Executive waives any and all rights under the
laws of any jurisdiction in the United States, Singapore, England and Wales, the
European Union or any other country, that limit a general release to those
Claims that are known or suspected to exist in his favor as of the date of this
General Release.

 

LOGO [g61662ex10_27bottom.jpg]

 

Mr. Laurence O’Connell

Page 6 of 8



--------------------------------------------------------------------------------

3 The Executive represents and warrants that as of the date of his execution of
this General Release he has no actual knowledge of any violation by himself or
the Company and its affiliates of any applicable law or regulation or threatened
litigation against the MF Global Group, that in either case (whether
individually or in the aggregate) would be reasonably likely to have a material
adverse impact on the business or reputation of the MF Global Group.

 

4 Nothing in this General Release shall be construed to prevent the Executive
from participating in an investigation or proceeding conducted by, any
governmental agency, including, without limitation, any applicable
federal/state/city fair employment practices agency, to the extent required by
law. Nevertheless, the Executive understands and agrees that he is waiving any
relief available to him (including, for example, monetary damages or
reinstatement), under any of the claims and/or causes of action waived herein,
including but not limited to financial benefit or monetary recovery from any
lawsuit filed or settlement reached by any fair employment practices agency or
anyone else with respect to any claims released and waived herein. The Executive
agrees that he will not seek or accept any monetary award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived herein. The Executive represents and warrants that he has not filed any
civil action, suit, arbitration, administrative charge, or legal proceeding
against any Released Party, that he has not assigned, pledged, or hypothecated
any Claim to any person and that no other person has an interest in the Claims
that he is releasing in this General Release.

 

5 The Executive affirms that, prior to the execution of this General Release, he
was advised to consult with an attorney of his choice concerning the terms and
conditions of this General Release. The Executive understands that the terms and
conditions of this General Release become effective or enforceable as of the
date of his execution of this General Release.

 

6 The terms of this General Release shall be governed by Section 12 and
Section 13 of the Employment Agreement.

 

7 The Executive acknowledges and confirms his ongoing obligations under
Section 7 (Proprietary Information) and Section 8 (On-going Restrictions on Your
Activities) of the Employment Agreement.

[Signature Page Follows]

 

LOGO [g61662ex10_27bottom.jpg]

 

Mr. Laurence O’Connell

Page 7 of 8



--------------------------------------------------------------------------------

Dated: 16th May, 2010

 

         LOGO [g61662ex10_27pg8a.jpg]

Laurence O’Connell

WITNESSED BY:

On this 16 day of May in the year 2010 before me, the undersigned, personally
appeared LAURENCE O’CONNELL personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name appears above and
acknowledged to me that he/she executed the same in his/her capacity.

 

Witness’s Signature:   LOGO [g61662ex10_27pg8b.jpg]

Name:  

    ALEXANDER PANASKO

 

Mr. Laurence O’Connell

Page 8 of 8